DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2016/0083878 to Matsumoto in view of US Pub No. 2015/0322598 to Stanhope.
Regarding Claims 1, 3-8
	Matsumoto teaches a fiber structure comprising 30-40% of a viscose rayon fiber, 30-40% of a cation dyeable polyester filament yarn, 25-30% of a polyacrylic synthetic fiber and 5-10% of a polyurethane elastic fiber and a garment formed therefrom (Matsumoto, abstract). Matsumoto teaches that the single fiber fineness of the cation dyeable polyester filament yarn is 0.8-1.8 dtex which overlaps the claimed range of 0.6 dtex or more (Id., paragraph [0034]). Matsumoto teaches that the heat retention rate of the fiber structure if greater than 14% which overlaps the claimed range of 20% or more (Id., claim 4). Matsumoto teaches that the hygroscopic heat generation of the fiber structure is 2.6 Celsius or more (Id., claim 2). Matsumoto teaches that the different fibers may be interknitted or they may be combined in a mixed yarn configuration (Id., paragraph [0050]). 
	Matsumoto teaches that the fabric is a knitted monolayer, but does not teach that it is a double layer with a nap formed on the front or back surface. However, Stanhope teaches a double layer knit fabric comprising a napped surface (Stanhope, abstract, paragraph [0003]). Stanhope teaches that this particular structure results in better insulative performance in cold 
Regarding Claims 6 and 7
Regarding the fluff adhesion and stretch recovery percentage, although the prior art does not disclose a fluff adhesion and stretch recovery percentage, the claimed properties are deemed to naturally flow from the structure in the prior art since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Response to Arguments
Applicant's arguments filed January 12, 2021 have been fully considered but they are not persuasive. Applicant argues that Matsumoto fails to teach a double layer fabric and that Stanhope does not teach the claimed combination of fiber materials. Examiner respectfully disagrees. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that although Stanhope teaches that filament fibers may be used as the “second yarns” 40, the examples provided only teach the use of wool containing yarns which would necessarily require staple fibers and exclude filaments. Examiner respectfully disagrees. As set forth above, Stanhope teaches that the second yarns 40 may be filament . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198.  The examiner can normally be reached on Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINCENT TATESURE/Primary Examiner, Art Unit 1786